 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly we shall amend our certifications of representatives-with respect to the classifications of employees included in the unitsby specifically including the head oiler, and by specifically excluding-as supervisors the leadmen here concerned.[The Board amended the certification of representatives, issued to,InternationalAssociation of,Machinists,AFL-CIO, in Case No.11-R-1167, specifically to include in the certified unit the head oiler,,and to exclude as supervisors the four outside machinist leadmen andthe shop machinist leadman, employed at the Charleston, SouthCarolina, plant of the Employer.][The Board amended also the certification of representatives issuedto International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers,AFL-CIO, and United Papermakers and Paperworkers, AFL-CIO,- in Case No. 11-R 1357, specifically to exclude from the certifiedunit as supervisors the 4 pipefitter leadmen, the 2 steelworker leadmen,the 2 welder leadmen, the carpenter leadman, and the painter leadman,employed at the Charleston, South Carolina, plant of the Employer.]The Kansas City Bakery Employers Labor Council'andUn-numbered Local 2 of the American Bakery and ConfectioneryWorkers International Union,AFL-CIO,PetitionerCake Box Packaged Products,Inc.andUnnumberedLocal oftheAmerican Bakery and ConfectioneryWorkersInterna-tional'Union,AFL-CIO,Petitioner.Cases Nos. 17 RC=ff&86and 17-RC-2688.3July 3, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbeforeWilliam J.Cassidy, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board-has delegated its powers in connection with these cases to a threemember panel[Members Rodgers, Jenkins,and Fanning].Upon the entire record in these cases,3 the Board finds ;-1.The Employers are engaged in commerce within the meaning ofthe Act.1The Employer's name appears as amended at the hearing.2 The Petitioner has been enjoined by a local court from using the designation "LocalNo. 218."Because of this circumstance,the Petitioner has assumed the designation of"UnnumberedLocal."CasesNos. IT=RC-2686 and1T`^2fi88-have been consolidated for purposes of hear-ing and decision.121 NLRB No. 2. THE KANSAS CITY BAKERY EMPLOYERS LABOR COUNCIL72.The labor organizations involved claim to represent certainemployees of the Employers.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.,,Local, 218 and, Local 218A moved to dismiss the petitions on theground that existing contracts which they jointly executed with TheKansas City Bakery Employers Labor Councils and Cake BoxPackaged Products, Inc., herein called the Employers, constitute abar.These contracts are due to expire on April 4, 1959.The Peti-tioner contends that the contracts cannot bar an election either becauseLocal 218 is defunct or because a schism has occurred within thatLocal.The Employers take no position with respect to the contract--baraissue.-Local 218 was chartered by the Bakery and Confectionery WorkersInternational Union, herein called BCW, in the late 1890's.Sincethat time, its membershp has consisted solely of "bakers" and theirapprentices.These classifications include employees who engage inthe production of baked goods, starting with the mixing of ingredi-ents and culminating in- the "dumping" of the finished products onconveyor belts for transmission to wrapping rooms.Local 218Acame into- existence in 1933 and was then designated as Local 18280of the Federal Labor Union. It was created as an auxiliary unionto represent employees in bakery plants, other than bakers, who slicedbread and other bakery products, wrapped the products, mixed icingand applied it to cakes and pastries, and prepared the products fordelivery.In 1937, Local 218A became an unchartered affiliate ofLocal 218.For the next 4 years, Local 218 and Local 218A separatelynegotiated. with the Employers and executed separate contracts.Commencing in '1941, these Locals met jointly with the Employersunder the following circumstances.Prior to bargaining sessions withthe Employers, each Local met separately to draft its individualdemands and to select a committee to bargain.The two committeesthen met jointly to select a chairman to act as spokesman in negotia-tionswith the Employers.During negotiations, each committeemade progress reports to the respective Locals.When agreement ona contract was reached, representatives of each Local signed thedocument on behalf of their respective organizations..465, affiliated with the Bakery and Con-fectioneryWorkers International Union of America,intervened on the basis of currentcontracts with the Employers.Local 465 was, prior to December 1, 1957,designated asLocal 218A.Because this latter designation appears in the transcript of these proceed-ings, we shall refer to Local 465 as Local 218A.s The companies represented in the Council are American Bakeries Company, C.J.Pat-terson Company;Continental Baking Company, Inc, General Baking Company,Inter-state Bakeries Corporation, and Manor Baking CompanyCake Box Packaged Products,Inc., another Employer herein, is not a member. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe recognition clauses in the current agreements between theparties provide that "All work in the production of bakery items in-cluding all operations of mixing through dumping shall be under thejurisdiction of Bakers' Local No. 218."However, the "dumping ofpies,cakes,sweet yeast goods and buns ... after they have' beenplaced on racks or conveyors [by members of Locals 218]" and "Allother work including the operations of receiving supplies through thechecking of the product or supplies to and from the driver"is reservedfor members of Local 218A.The recognition clauses go on to recitethat the Employers agree to recognize this jurisdictional pattern eventhough there is an "amalgamation of Local No. 218 and Local No. 218Auxiliary into a single organization subordinate to the Bakery andConfectionery Workers' International Union of America."The con-tracts also separately set forth the job classifications and wage ratesfor employees falling within the respective jurisdictions of the Locals,and provide for apprentices and an apprenticeship program which fallsolely within the jurisdiction of Local 218.The record discloses thateach Local has separately processed grievances for its respective mem-bers, has separately processed the contractual pension benefits for itsmembers, and has separately referred job applicants for work with theEmployers.Each Local has had a separate slate of officers, has heldseparate meetings of their membership, and has separately collecteddues from its members.In 1956, the membership of Local 218A became dissatisfied with theseparate organizational structure which existed between it and Local218.At the BCW convention that year, Local 218A made known itscomplaint.As a result, the BCW ordered the amalgamation of bothLocals.Shortly after the convention,charges of corruption were madeagainst BCW's President Cross.While many BCW locals, includingLocal 218A, remained loyal to Cross, Local 218 sided with the opposi-tion.The Ethical Practices Committee of the AFL-CIO investigatedthe charges and recommended that the BCW take certain correctivemeasures on pain of being expelled from that organization.The BCWrejected these recommendations. In 1957, the BCW was expelled fromthe AFIr-CIO and the American Bakery and Confectionery WorkersInternational Union, AFL-CIO, herein called ABC, was chartered inits stead.On November 15, 1957, Cross ordered Local 218 to amalgamate withLocal 218A under threat that a separate charter would be issued toLocal 218A if amalgamation was not effected.Local 218 objected totaking this step, contending that the amalgamation procedures ' setforth in the BCW constitution had not been followed.On December2, 1957, a charter was issued to Local 218A which was then given thedesignation of Local 465. THE KANSAS CITY BAKERY EMPLOYERS LABOR COUNCIL9Because ofthe expulsion of the BCW from the AFL-CIO, the offi-cers of Local 218 called a meeting of the membership for December 28,1957.Approximately 254 out of a total of 500 members attended.Amotion was made and carried to disaffiliate from the BCW and to af-filiate with the ABC.The vote was 253 to 0, with 1 member abstain-ing.In January 1958, the new ABC Local, which is the Petitionerherein, held a meeting to elect officers.Substantially the same officerswho served with Local 218 were elected as'officers of the Petitioner.The Employers were duly notified of the Petitioner'snewaffiliation.On February 14, 1958, the Petitioner filed the instant petitions.Thefollowing day, Local 218 held a meeting which approximately 10 mem-bers attended.A new slate of officers was elected to fill the vacanciescaused by the defections to the Petitioner.The Petitioner asserts that the current contracts cannot bar electionsin the requested units because Local 218 is defunct or because a schismhas occurred within Local 218 which has created confusion in thebargaining relationship.The Intervenors deny that Local 218 isdefunct and contend that the Board's schism doctrine is inapplicablebecause the alleged schism is not coextensive with the bargaining unit.Even though Local 218 has lost most of its members and practicallyall its officershave defected, that Local has elected a new slate of offi-cers,has contacted members, and has held meetings.At the hearingherein, Local 218 indicated that it is ready and willing to administerthe contracts.Accordingly, we find that Local 218 is not defunct .eHowever, with respect to the schism issue, the Board has recentlyheld 7 that the expulsion of an international union from its parenton grounds of corruption, coupled with disaffiliation action at the locallevel forreasonsrelated to the expulsion, disrupts and confuses theestablished bargaining relationship between the employer and therepresentative of the employees and thereby creates a schism whichwarrants the holding, of an election.The Board has also held thata schism must be coextensive with the bargaining unit or units coveredby a contract." In the instant case, it is clear that the membership ofLocal 218 voted to disaffiliate from the BCW forreasonsrelated tothe latter's expulsion from the AFL-CIO. In our opinion,it is alsoclear that the contracts,as wellas the conduct of the parties there-under, contemplate the existence of separate units for members ofLocal 218 and Local 218A.' Accordingly, as the disaffiliation actiontaken by Local 218 was coextensive with 1 of 2 units covered by thecurrentagreements,we find no merit in the Intervenors' contention6 SeeThe Youngstown Steel Door Company,116 NLRB 986.7TheGreat Atlantic and Pacific Tea Company,120 NLRB 656.8SeeMarshall Field&Company,101 NLRB 512, 514.8 The record disclosesthat, in 1949, Local,218 and Local218AJointly participated inunion-shop and strike-authorizationelections.We do not believe that such joint participa-tion militates against the separate units establishedby the contracts. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the schism doctrine does not here apply.1°We therefore find thatthe agreements do not bar the petitions filed herein.4.In Case No. 17-RC-2686, the Petitioner seeks a unit of all em-ployees of The Kansas City Bakery Employers Labor Council engagedin all operations of mixing through dumping, mixers or spongers ofbread, rolls, cakes, or pies, oven men or drawers, benchhands, under-hand on cakes, bread, rolls, or pies, and jobbers and apprentices onbread, rolls, cakes, or pies.In case No. 17-RC-2688, the Petitionerseeks an identical unit of employees employed by Cake Box Pack-aged Products, Inc.These units conform to the contractual unitsdescribed in the existing agreements, which came under the jurisdic-tion of Local 218.The Intervenors and the Employers contend thatthe units should include the employees requested by the Petitioneras well as all the employees who fall under the jurisdiction of Local218A.'In the course of their operations, the Employers receive the ingre-dients for bread, cake, and pastry goods at the receiving rooms intheir plants.The employees under the jurisdiction of Local 218Aperform the receiving duties. In the production of bread,' the ingre-dients are generally scaled by members of Local 218A.From thatpoint until the baked product is ready for slicing and packaging, allpreparation and baking duties are performed solely by bakers whoare members of Local 218. Thus, the ingredients are mixed afterscaling to make dough.The dough is then divided into pieces ofappropriate size by the bakers, shaped, and proofed.The dough issubsequently placed into a moulding machine, flattened and rolled,and finally placed into baking pans.At this stage, the pans areplaced into the ovens and baked.After the product comes out ofthe oven, it is "dumped" or taken from the pans-and placed; on con-,veyor belts.The belts carry the product to a cooling room. Fromthis point, the members of Local 218A take over. They slice the breadon mechanical slicers and wrap it.The bread is then conveyed bythem to the shipping room where it is loaded on trucks for delivery.Substantially the same steps are followed in the manufacture, of cakes.While both groups of employees receive the same vacation andpension benefits, the employees sought by the Petitioner receive com-paratively higher rates of pay than do the auxiliary employees repre-sented by Local 218A, and are under separate supervision.For themost part, the employees in the requested units are skilled employeeswho have received extensive training in the various phases of baking.'There is no interchange between these employees and the auxiliaryemployees, although substantial interchange has occurred among theunskilled fringes of employees in each group.Grievances for eachgroup are separately processed, and, so far as appears, layoffs and10 International Harvester Company, East Moline Works,108 NLRB 600. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY11$ifrecalls are governed by seniority within each group rather than ona plantwide basis.On the basis of the entire record, including the bargaining historyin separate units, and the fact that the employees in the units soughtby the Petitioner possess interests and exercise duties which areseparate and distinct from those of the employees represented byLocal 218A, we find that they constitute appropriate units.Wetherefore deem it unnecessary to pass upon the Petitioner's alternativecontention that the requested employees are craftsmen.Accordingly, we find that the following employees of The KansasCity Bakery Employers Labor Council, and of Cake Box PackagedProducts, Inc., located in the Greater Kansas City, Missouri, area,constitute units appropriate 'for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act:All employees engaged in operations of mixing through dumping,mixers or spongers of bread, rolls, cakes, or pies, oven men or drawers,benchhands, underhand on cakes, bread,:rolls, or pies, and jobbers andapprentices on bread, rolls, cakes, or pies, but excluding wrappingmachine operators, ingredient scalers, icing makers or fruit cooks,head checkers, receiving and shipping clerks, stationary engineers,machinists, bread salesmen, office clerical employees, professionalemployees, guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]The Great Atlantic and Pacific Tea Company,National BakeryDivisionandUnnumbered Localsof the American Bakeryand Confectionery Workers,InternationalUnion,AFL-CIO,PetitionerFairfax Baking Company,Division of Safeway Stores, Inc.andUnnumbered Local of the American Bakery and ConfectioneryWorkers International Union,AFL-CIO,Petitioner.Cases Nos.17-RC-2687 and 17-KC-2693. July 3, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9, (c) of theNational Labor Relations Act, a consolidated hearing was held beforeWilliam J. Cassidy, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed..1The Petitioner has been enjoined by a local court from using the designation "LocalNo. 218."Because of this circumstance,the Petitioner has assumed the designation of"Unnumbered Local."121 NLRB No. 3.